Exhibit 10.2 LOCK - UP AGREEMENT This Lock-Up Agreement (“ Agreement ”) is made and entered into as of April 30, 2017 between BioLargo, Inc., a Delaware corporation (“ BioLargo ” or “ Company ”) and Dennis P. Calvert (“ Calvert ”), with respect to the following facts: RECITALS A.In 2007, as consideration for his employment as the company’s chief executive officer and chairman of its board of directors, BioLargo issued Calvert an option to purchase 7,733,259 shares of BioLargo common stock at 18 cents a share (“ Option Agreement ”); B.In recognition of the absence of a viable market for such a large block of shares, his continuing interest in preserving and maintaining the best interests of the Company and its stockholders and the need to avoid potential negative effects on shareholder value were he forced to sell his shares, Calvert has agreed to place extensive and binding limitations on the transferability of the shares to be issued upon exercise, as set forth herein; AGREEMENT NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants contained herein and for other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged by each of the parties hereto, the parties hereto hereby agree as follows. 1.
